Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Claims
	Claims 16-35 are pending. Claims 26 and 27 are canceled. Claims 16, 20, 21, 28, 30-32, 34 and 35 are amended.

Response to Arguments
	Applicant amends the independent claims with the allowable subject matter of claims 26 and 27 as identified in the non-final office action. The 103 rejections of the claims are subsequently withdrawn.
	The claim objections are also withdrawn in view of the claim amendments.

Allowable Subject Matter

Claims 16-25 and 28-35 are allowed.


The following is an examiner’s statement of reasons for allowance: The prior art does not disclose, either alone or in combination, the elements of the independent claims. In particular, the prior art does not disclose the receipt of transaction data comprising validation data, wherein determining the identity of a financial institution based on the transaction data subsequently validates a delivery entity associated with an MPOS (mobile point of sale) device based on the validation data.

The closest prior art is:
Kurien – 2020/0090165
Maintaining transaction integrity over networks
Abstract
A method for maintaining transaction integrity for transactions performed over a public network includes: receiving a transaction message corresponding to an original transaction, the transaction message including a unique, client-assigned, first identifier; in response to receiving the transaction message, assigning a unique, second identifier to the original transaction; generating a request to process the original transaction including at least a portion of the transaction message and the second identifier; transmitting the request to an issuer server to process the original transaction; receiving a first response from the issuer server in connection with the original transaction; in response to the first response, generating a second response corresponding to the original transaction including the first identifier and the second identifier; and transmitting the second response to the client. A system and computer program product for maintaining transaction integrity for transactions performed over a public network is also disclosed.
[0065] As used herein, the term “original message” may refer to the first message associated with an interaction, such as the first message associated with a specific transaction or a group of transactions. The transaction message 24 may be a message that includes data corresponding to a specific original transaction or group of transactions. The transaction message 24 may be a payment request. The data included in the transaction message 24 may include data relevant for processing the transaction, and this data may include, for example: consumer name, consumer's portable financial device account identifier (e.g., 16 digit PAN), goods and/or services purchased, type of goods and/or services purchased, quantity of goods and/or services purchased, barcode data and/or unique identifier(s) corresponding to the goods and/or services purchased, merchant name, merchant identification number, merchant address and other contact information, location of sale, point-of-sale details, acquirer details (e.g., acquirer bank identification number (BIN)), and the like. The information contained in the transaction message 24 may include the information required to process the transaction.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E RANKINS whose telephone number is (571)270-3465.  The examiner can normally be reached on 9-530 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM E RANKINS/Primary Examiner, Art Unit 3694